Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is Non-Final in response to the Applicant’s communication dated 06/10/2022. Claims 2-21 have been examined and are pending herein. New references apply in this action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 11-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Holden (U.S. PG Pub 2016/0226934), in view of Whiteing (U.S. PG Pub 2015/02451120).

Regarding claims 2 and 13, 7 and 18, Holden teaches a method comprising: sending a multicast content transmission available to a first device and a second device; determining a first content preference associated with the first device and a second content preference associated with the second device ( Fig. 1 - Multicasting, [0056-0057]; [0048] Media central office 12 uses metadata table 106 to provide asset data to a requesting user device based on individual capabilities of that device, based on preferences of a user of that device, and/or based on permissions derived from business rules or other pre-established policies of network 10. For example, a first user device may only support standard definition video (480i) and AC3 encoded audio. In response to a request from (or on behalf of) the first user device for unicast delivery of asset A, central office 12 would output data set 205 as a stream of video content data and data set 208 as a stream of audio content data for transmission to the first user device. As another example, a second user device might support 3D display of video content and AAC-encoded audio. That second user device might also execute TRU2WAY applications during playback of an asset so as to provide interactive features (e.g., allowing a user to display text about a particular actor during a scene in which that actor is present). In response to a request from (or on behalf of) the second user device for unicast delivery of asset A, central office 12 would output data sets 206 and 207 as streams of video content data, data set 209 as a stream of audio content data, and data set 213 as a stream of enhancement layer data for transmission to the second user device.
While it appears Holden in pars. ([0005, 0035, 0043-0045, 0075] and Figs. 4, 5) teaches synchronizing, based on an identifier associated with the multicast content transmission, a first unicast content transmission and a second unicast content transmission with the multicast content transmission, wherein the first unicast content transmission comprises first content synchronized with the multicast content transmission and based on the first content preference, and wherein the second unicast content transmission comprises second content synchronized with the multicast content transmission and based on the second content preference, sending, to the first device, the first unicast content transmission; and sending, to the second device, the second unicast content transmission,  Whiteing is combined.
Whiteing teaches synchronizing, based on an identifier associated with the multicast content transmission, a first unicast content transmission and a second unicast content transmission with the multicast content transmission, wherein the first unicast content transmission comprises first content synchronized with the multicast content transmission and based on the first content preference, and wherein the second unicast content transmission comprises second content synchronized with the multicast content transmission and based on the second content preference, sending, to the first device, the first unicast content transmission; and sending, to the second device, the second unicast content transmission. [0030] In the depicted embodiment, media server 200 synchronizes the start of audio and video content 260 with the start secondary audio 266 by aligning their respective data markers that indicate the beginning of a broadcast. In one embodiment, media server 200 outputs to consumer device 108 the video component of audio and video content 260 with secondary audio 266 and suppresses the output of the audio component of audio and video content 260 during the broadcast of a particular show. In the depicted embodiment, in response to detecting a commercial break indicator, media server 200 suppresses the output of secondary audio 266 and outputs audio and video content 260 during the commercial break. In response to detecting a return from commercial break indicator, media server 200 suppresses output of the audio component of audio and video content 260 and outputs secondary audio 266. Media server 200 continues this process until an end of program indicator is detected, See also. Fig. 8
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Holden, to include the teachings of Whiteing, for the purpose of providing the ability to a consumer who desires to listen to a local broadcast of an event that it is being nationally televised by synchronizing video with a requested secondary audio source. 

Regarding claims 3 and 14, Holden-Whiteing teaches the multicast content transmission comprises a video stream, and wherein one or both of the first unicast content transmission or the second unicast content transmission comprise an audio stream (Holden [0048] In response to a request from the first user device for unicast delivery of asset A, central office 12 would output data set 205 as a stream of video content data and data set 208 as a stream of audio content data for transmission to the first user device. In response to a request from (or on behalf of) the second user device for unicast delivery of asset A, central office 12 would).  

Regarding claims 4 and 15, Holden-Whiteing teaches receive the first content preference from the first device and receive the second content preference from the second device (Holden [0048] Media central office 12 uses metadata table 106 to provide asset data to a requesting user device based on individual capabilities of that device, based on preferences of a user of that device.).  

Regarding claims 5 and 16, Holden-Whiteing teaches wherein synchronizing the first unicast content transmission and the second unicast content transmission with the multicast content transmission comprises: determining first timing metadata associated with the first unicast content transmission, wherein the first timing metadata identifies the identifier associated with the multicast content transmission; and determining second timing metadata associated with the second unicast content transmission, wherein the second timing metadata identifies the identifier associated with the multicast content transmission (Holden [0036] and table 106).

Regarding claims 6 and 17, Holden-Whiteing teaches generate, based on the first content preference, the first unicast content transmission; and generate, based on the second content preference, the second unicast content transmission (Holden [0048]). 

Regarding claims 8 and 19, Holden-Whiteing teaches determine textual content, wherein the textual content is packaged with the first video content and one or both of the first audio content or the second audio content (Holden [0048] That second user device might also execute TRU2WAY applications during playback of an asset so as to provide interactive features (e.g., allowing a user to display text about a particular actor during a scene in which that actor is present) [0025] text for closed captioning).  

Regarding claims 11 and 21, Holden-Whiteing teaches the first audio preference associated with the first device is based on user information stored on the first device, and wherein the second audio preference associated with the second device is based on user information stored on the second device (Holden [0029, 0048 0050, 0053, 0057, 0062] user preferences stored in memory of user device).

Regarding claims 12, Holden-Whiteing teaches wherein the first video content is associated with a first content source, and wherein one or both of the first audio content or the second audio content are associated with a second content source (Holden [0080] different sources providing video and audio feeds).

Claims 9, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holden (U.S. PG Pub 2016/0226934), in view of Whiteing (U.S. PG Pub 2015/02451120), in further view of Le Pelerin (U.S. Patent Publication 2014/0373042).

Regarding claims 9 and 20, Holden-Whiteing fails to explicitly teach wherein packaging the first audio content with the first video content for the first transmission further cause the apparatus to encrypt the first audio content and the first video content, and wherein the processor executable instructions that cause the apparatus to package the second audio content with the first video content for the second transmission further cause the apparatus to encrypt the second audio content and the first video content ([0020] video content and first algorithm) and the audio content is encrypted by a second device ([abstract] audio content encrypted with a second algorithm using system key). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Holden-Whiteing, to include the teachings of Le Pelerin, for the purpose of providing secure transmission of content, and preventing piracy and unauthorized use (Le Pelerin [0016]).

Regarding claim 10, Holden-Whiteing-Le Pelerin teaches the first audio content and the first video content are decrypted at the first device, and wherein the second audio content and the first video content are decrypted at the second device ([0025-0026] secondary secure device being configured to receive the encrypted audio content data from the receiver and comprises a decryption device configured to decrypt the audio content data with the secret second algorithm by using the system key previously implemented in the secondary secure device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/             Examiner, Art Unit 2421                                                                                                                                                                                           
/NATHAN J FLYNN/             Supervisory Patent Examiner, Art Unit 2421                                                                                                                                                                                           /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421